Per Curiam. This claim, arising out of the death of a law enforcement officer, allegedly killed in the line of duty, seeks payment of compensation to the decedent’s surviving spouse pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on May 12,1975, the Court finds as follows: 1. That the claimant, Elberta Collier, is the wife of the decedent as stated in her application for benefits; 2. That the decedent, Charles Collier, was an Effingham County Deputy Sheriff and engaged in the active performance of his duties, within the meaning of Sec. 2 (e) of the Act, on October 12, 1973; 3. That on said date, Deputy Sheriff Collier, in uniform, was struck by a tractor-trailer truck while outside of his patrol car and beside another vehicle he had stopped, after pursuit, for an apparent traffic violation on Interstate Route 57, approximately six miles north of Effingham, Illinois. At the time of stopping said vehicle, Deputy Sheriff Collier had been engaged in the active search and pursuit of an escaped prisoner from Menard Penitentiary. Deputy Sheriff Collier was killed instantaneously on October 12, 1973, and the Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme”; 4. The Court finds, therefore, that Deputy Sheriff Collier was killed in the line of duty as defined in Sect. 2(e) of the Act, and; 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to Elberta Collier, as wife and designated beneficiary of the deceased Deputy Sheriff, Charles Collier.